Name: Commission Decision No 42/85/ECSC of 4 January 1985 on retrospective Community surveillance of imports and exports of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community originating in certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  trade policy;  iron, steel and other metal industries;  cooperation policy
 Date Published: 1985-01-09

 Avis juridique important|31985S0042Commission Decision No 42/85/ECSC of 4 January 1985 on retrospective Community surveillance of imports and exports of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community originating in certain non-member countries Official Journal L 007 , 09/01/1985 P. 0011 - 0014 Spanish special edition: Chapter 11 Volume 21 P. 0141 Portuguese special edition Chapter 11 Volume 21 P. 0141 *****COMMISSION DECISION No 42/85/ECSC of 4 January 1985 on retrospective Community surveillance of imports and exports of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 74 thereof, Whereas, by Decision No 588/80/ECSC (1), as last amended by Decision No 162/84/ECSC (2), the Commission instituted a retrospective Community monitoring system for imports into and exports from the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community; Whereas the reasons which originally led the Commission to introduce this measure are still valid, HAS ADOPTED THIS DECISION: Article 1 Imports into the Community of the iron and steel products specified in Annex I originating in the non-member countries specified in Annex II, and Community exports of those products to the non-member countries specified in Annex III, shall be subject to retrospective Community surveillance. Article 2 1. The Member States shall notify the Commission, within the first 10 days of each month, of: (a) the quantities, expressed in tonnes, imported during the last month but one preceding such notification; (b) the prices per tonne of the products imported, calculated on the basis of cif free-at-frontier prices. 2. The information supplied by Member States shall include: (a) a breakdown by product (Common Customs Tariff subheading and NIMEXE code), with separate entries for seconds and substandard products; (b) a breakdown by country of origin; (c) within the total of any one product originating in any one country, the quantities not imported directly from that country, and, in that case, a breakdown by country of consignment, such information to be supplied as soon as it becomes available; (d) the quantities in tonnes of each product re-exported from the Community after contract processing. 3. For the purposes of this Decision, the country of consignment is deemed to be the last intermediate non-member country in which the product in question was the subject of 'entrepÃ ´t' operations or legal transactions not connected with its transportation. Article 3 1. The Member States shall notify the Commission, within the first 10 days of each month, of: (a) the quantities, expressed in tonnes, exported during the last month but one preceding such notification; (b) the quantities, expressed in tonnes, re-imported after contract processing during the period specified in subparagraph (a). 2. The information supplied by Member States shall include: (a) a breakdown by product (Common Customs Tariff subheading and NIMEXE code); (b) a breakdown by country of destination. Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1985. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 65, 11. 3. 1980, p. 11. (2) OJ No L 19, 24. 1. 1984, p. 11. ANNEX I List of ECSC products subject to retrospective surveillance (by NIMEXE code) 73.01 NIMEXE codes: 73.01-10, 73.01-21, 73.01-23, 73.01-25, 73.01-27, 73.01-31, 73.01-35, 73.01-41, 73.01-49. 73.02 NIMEXE codes: 73.02-01, 73.02-09. 73.06 NIMEXE codes: 73.06-10, 73.06-20, 73.06-30. 73.07 NIMEXE codes: 73.07-12, 73.07-21, 73.07-24. 73.08 NIMEXE codes: 73.08-01, 73.08-03, 73.08-05, 73.08-07, 73.08-21, 73.08-25, 73.08-29, 73.08-41, 73.08-45, 73.08-49. 73.09 NIMEXE code: 73.09-00. 73.10 NIMEXE codes: 73.10-11, 73.10-12, 73.10-14, 73.10-15, 73.10-17, 73.10-18, 73.10-42. 73.11 NIMEXE codes: 73.11-11, 73.11-12, 73.11-14, 73.11-16, 73.11-19, 73.11-41, 73.11-50. 73.12 NIMEXE codes: 73.12-11, 73.12-19, 73.12-21, 73.12-51, 73.12-71. 73.13 NIMEXE codes: 73.13-11, 73.13-16, 73.13-17, 73.13-19, 73.13-21, 73.13-23, 73.13-26, 73.13-32, 73.13-34, 73.13-36, 73.13-41, 73.13-43, 73.13-45, 73.13-47, 73.13-49, 73.13-50, 73.13-64, 73.13-65, 73.13-67, 73.13-68, 73.13-72, 73.13-74, 73.13-76, 73.13-78, 73.13-79, 73.13-82, 73.13-84, 73.13-86, 73.13-87, 73.13-88, 73.13-89, 73.13-92. 73.15 NIMEXE codes: 73.61-20, 73.61-50, 73.62-10, 73.62-30, 73.63-21, 73.63-29, 73.63-72, 73.64-20, 73.64-72, 73.65-21, 73.65-23, 73.65-25, 73.65-53, 73.65-55, 73.65-70, 73.65-81, 73.71-21, 73.71-23, 73.71-24, 73.71-29, 73.71-53, 73.72-11, 73.72-13, 73.72-19, 73.72-33, 73.72-39, 73.73-23, 73.73-25, 73.73-26, 73.73-29, 73.73-33, 73.73-35, 73.73-36, 73.73-39, 73.73-72, 73.74-21, 73.74-23, 73.74-29, 73.74-72, 73.75-11, 73.75-19, 73.75-23, 73.75-29, 73.75-33, 73.75-39, 73.75-43, 73.75-49, 73.75-53, 73.75-54, 73.75-59, 73.75-63, 73.75-73, 73.75-79, 73.75-83, 73.75-84, 73.75-89. 73.16 NIMEXE code: 73.16-14. ANNEX II List of countries supplying ECSC products subject to retrospective import surveillance Algeria, Argentina, Australia, Austria, Brazil, Bulgaria, Canada, China, Czechoslovakia, Egypt, Finland, German Democratic Republic, Hungary, India, Japan, Mexico, Nigeria, Norway, Poland, Portugal, Romania, Saudi Arabia, South Africa, South Korea, Soviet Union, Spain, Sweden, Switzerland, Taiwan, Trinidad and Tobago, United States, Venezuela, Yugoslavia, Zimbabwe. ANNEX III List of non-member countries importing ECSC products subject to retrospective export surveillance Algeria, Argentina, Australia, Austria, Brazil, Bulgaria, Canada, China, Czechoslovakia, Egypt, Finland, German Democratic Republic, India, Iraq, Japan, Mexico, Nigeria, Norway, Poland, Portugal, Romania, Saudi Arabia, South Africa, South Korea, Soviet Union, Spain, Sweden, Switzerland, Taiwan, United States, Venezuela, Yugoslavia.